J-A22019-22

                                   2022 PA Super 209



    RICHARD GRUCA AND CONSTANCE                :   IN THE SUPERIOR COURT OF
    HORNICK-GRUCA                              :        PENNSYLVANIA
                                               :
                                               :
                v.                             :
                                               :
                                               :
    CLEARBROOK COMMUNITY                       :
    SERVICES ASSOCIATION, INC.                 :   No. 64 WDA 2022
                                               :
                       Appellant               :

              Appeal from the Judgment Entered March 11, 2022
     In the Court of Common Pleas of Butler County Civil Division at No(s):
                                No. 18-11135


BEFORE:      OLSON, J., DUBOW, J., and COLINS, J.*

OPINION BY DUBOW, J.:                                FILED: December 7, 2022

        Appellant Clearbrook Community Services Association appeals from the

judgment entered by the Court of Common Pleas of Butler County in this quiet

title action.   The trial court concluded that Appellees Richard Gruca and

Constance Hornick-Gruca acquired title to the contested property by adverse

possession. After review, we affirm.

        In December 2018, Appellees filed a Complaint to Quiet Title to a parcel

of land in Cranberry Township, Butler County (“Contested Property”). The

Contested Property consists of approximately one acre of land that was part


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A22019-22



of a 900,000 square foot parcel owned by Appellant.1 The Contested Property

sits directly behind property that Appellees own (“Appellees’ Property”).

        Before 1973, the Contested Property “was largely unimproved and left

in a state wherein trees, shrubs, and other ground cover were allowed to grow

naturally.”2    Beginning in 1973, Appellees “mowed, cleared brush, and

removed fallen trees from [the Contested Property].”3 Appellees also “set up

at least two storage sheds, and maintained recreational furniture and

equipment, including a swing set and picnic table, on the [Contested

Property].”4 In other words, during the relevant time period, Appellees have

“kept the [Contested Property] trimmed, mowed, [and] landscaped.”5

Moreover, Appellees modified the Contested Property in a way that

differentiated it from the property surrounding it.6

        After a non-jury trial, the trial court concluded that Appellees met their

burden of demonstrating each element of adverse possession. Addressing the

element of actual possession, the court rejected Appellant’s argument that the

____________________________________________


1   900,000 square feet is approximately 20.7 acres.

2   Tr. Ct. Op., 9/29/21, at Finding of Fact (“FF”) No. 10.

3   Id. at FF No. 12.

4   Id. at FF No. 13.

5   Id. at FF No. 18

6   Id. at FF No. 20



                                           -2-
J-A22019-22



Contested Property constituted a “woodland,” which would have required

Appellees to prove that they either resided upon or cultivated the Contested

Property.       Instead, the court applied the general standard for actual

possession, which required proof that Appellees “maintained dominion over”

the Contested Property.7         The court found that Appellees met this lower

standard by maintaining the Contested Property in a “manicured, lawn-like

state.”8

          The trial court next held that Appellees’ possession was “visible and

notorious” as their use of the land “was obvious enough to place a reasonable

onlooker on notice that the disputed parcel was being held by the [Appellees]

as their own.”9 Noting that Appellees possessed the land to the exclusion of

others, the court held that their use was distinct and exclusive.          It found

Appellees’ regular maintenance of the property to be continuous since 1973,

which exceeded the requisite twenty-one years. Finally, the court concluded

that their possession was hostile in that Appellees maintained the property as

their own, despite knowing that they did not own it. Thus, the court granted

title of the Contested Property to Appellees by adverse possession.

          Appellant filed a post-trial motion, asking the court to modify two of its

holdings to the following: (1) that the land was “woodland,” which would

____________________________________________


7   Tr. Ct. Op., 9/29/21, at Conclusion of Law (“CL”) No. 18.

8   Id.

9   Id. at CL No. 19.

                                           -3-
J-A22019-22



require Appellees to demonstrate the higher standard of proof for actual

possession and (2) that Appellees’ possession was not visible and notorious.

Appellant concluded that either modification would require the trial court to

enter judgment in favor of Appellant.

        After argument, the trial court denied Appellant’s post trial motion.

Addressing Appellant’s first issue, the court reiterated its holding that the

Contested Property was not “woodland.” The court explained that “[i]t was

never a finding of this Court that the parcel in dispute was ever, in the relevant

period of time for this proceeding, classified as ‘woodland.’”10 To clarify this

holding, the court modified Conclusion of Law No. 17, by reiterating that

Appellees had maintained the Contested Property in a manner so that trees,

shrubs and other ground cover could not grow naturally:

        Due to the improvements made by [Appellees], the
        disputed parcel has been maintained so as not to appear in
        a naturalistic state wherein trees, shrubs, and other
        ground cover were allowed to grow naturally.             Thus,
        [Appellees] maintained the parcel in dispute in a visible and
        notorious way that would provide notice to a reasonable
        landowner.

Tr. Ct. Op., 12/14/21, at 3 (citation omitted)(emphasis added).

        The court characterized this modification as a permissible correction of

“a clerical error[,]” pursuant to the court’s authority to make non-substantive

modifications, citing 42 Pa.C.S. § 5505 and Pa.R.A.P. 1701(b)(1).11

____________________________________________


10   Tr. Ct. Op., 12/14/21, at 3.

11   Tr. Ct. Op., 12/14/21, at 2-3.

                                           -4-
J-A22019-22



       The court additionally rejected Appellant’s second claim of error,

reiterating its prior conclusion that Appellees’ activities were visible and

notorious, such that Appellees established title to the Contested Property by

adverse possession.

       Appellant filed its Notice of Appeal on January 13, 2022.12 Appellant

and the trial court complied with Pa.R.A.P. 1925.         Appellant presents the

following questions for review, which we have revised for brevity and

reordered for ease of disposition:

       1. Did the trial court err when it amended/modified Conclusion of
       Law No. 17?

       2. Did the trial court err in its analysis that the disputed parcel of
       land at issue is not unenclosed woodland?

       3. Did the trial court err in determining that Appellees met the
       visible and notorious elements of adverse possession?

Appellant’s Br. at 4-5.

       In non-jury actions, our review is limited to considering “whether the

trial court's verdict is supported by competent evidence in the record and is

free from legal error.” Recreation Land Corp. v. Hartzfeld, 947 A.2d 771,
____________________________________________


12 While Appellant purported to appeal from the December 14, 2021 Order
denying its post-trial motion, this order was interlocutory as judgment had not
been entered. Prime Medica Assocs. v. Valley Forge Ins. Co., 970 A.2d
1149, 1154 n.6 (Pa. Super. 2009) (finding denials of post-trial motions to be
“interlocutory and generally not appealable”). Following preliminary review
by this Court, the trial court entered judgment on March 11, 2022. Thus,
while the notice of appeal is technically premature as Appellant filed it prior to
the entry of judgment, we deem it timely. Id. (applying Pa.R.A.P. 905(a)(5)
and treating premature notices of appeal as “relat[ing] forward to . . . the date
judgment was entered and copies of the judgment were distributed to all the
appropriate parties”).

                                           -5-
J-A22019-22



774 (Pa. Super. 2008) (citation omitted). We review discretionary questions

for abuse of discretion and apply a de novo standard of review to questions of

law. Id. “[W]e give great deference to the factual findings of the trial court.”

Id.

                                       I.

      Appellant’s first question challenges the trial court’s authority to modify

Conclusion of Law No. 17 in adjudicating Appellant’s Motion for Post-Trial

Relief. Rule 227.1, which governs the trial court’s authority when considering

post-trial motions, explicitly provides, “[a]fter trial and upon the written

Motion for Post-Trial Relief filed by any party, the court may[, inter alia,]

affirm, modify or change the decision[.]               Pa.R.Civ.P. 227.1(a)(4)

(emphasis added). “[T]he underlying purpose of [Rule 227.1] is to allow the

trial court to reconsider its determination and to make any corrections before

it is appealed . . . .”   Pa.R.Civ.P. 227.1 cmt. (emphasis added); see also

Newman Dev. Grp. of Pottstown, LLC v. Genuardi's Family Markets,

Inc., 52 A.3d 1233, 1248 n.7 (Pa. 2012).

      Appellant argues that the trial court erred in modifying Conclusion of

Law No. 17 because it constituted a substantive change rather than merely

the correction of a clerical error, which it views as violative of 42 Pa.C.S.

§ 5505 and Pa.R.A.P. 1701(b)(1).        It contends that the modification of

Conclusion of Law No. 17 was substantive because it resulted in the trial court

declining to characterize the property as “woodland” and therefore applying

the incorrect standard for actual possession.

                                      -6-
J-A22019-22



      Conclusion of Law No. 17 originally provided that “Due to the

improvements made by [Appellees], the disputed parcel has not been

woodland since the early 1970’s.” Tr. Ct. Op., 9/29/21, at CL No. 17. After

reviewing Appellant’s Post-Trial Motion, the trial court expanded on this

conclusion by highlighting Appellees’ efforts so that trees, shrubs, and other

ground cover no longer grow on the Contested Property and the Contested

Property is no longer in a naturalistic state:

      Due to the improvements made by [Appellees], the
      disputed parcel has been maintained so as not to appear in
      a naturalistic state wherein trees, shrubs, and other
      ground cover were allowed to grow naturally.             Thus,
      [Appellees] maintained the parcel in dispute in a visible and
      notorious way that would provide notice to a reasonable
      landowner.

Tr. Ct. Op., 12/14/21, at 3.

      Although we agree with Appellant that the trial court did not make a

clerical change when it clarified Conclusion of Law No. 17, we disagree with

Appellant’s conclusion that the trial court lacked the authority to do so. The

trial court was within its authority to clarify its holding in Conclusion of Law

No. 17 pursuant to Pa.R.Civ.P. 227.1. Rule 227 expressly provides a trial

court with broad authority in addressing post-trial motions. As relevant to

this case, a court may “modify or change” its decision without qualification

as to the significance of the change.       Pa.R.Civ.P. 227.1(a)(4) (emphasis

added).   Indeed, other subsections of Rule 227 permit a court far greater

authority to “order a new trial” or enter “judgment in favor of any party.”

Pa.R.Civ.P. 227.1(a)(1), (2). Given its authority to “make any corrections”

                                      -7-
J-A22019-22



before a case is appealed, we conclude that the trial court acted within its

discretion in modifying one of its twenty-two conclusions of law. Pa.R.Civ.P.

227.1 cmt.13

                                               II.

       Appellant’s remaining issues challenge the trial court’s conclusion that

Appellees established title by adverse possession. “Adverse possession is an

extraordinary doctrine which permits one to achieve ownership of another's

property by operation of law.”         Recreation Land Corp., 947 A.2d at 774

(citation omitted). Claimants seeking to assert title by adverse possession

have the burden to show each of the following elements: “actual, continuous,

exclusive, visible, notorious, distinct and hostile possession of the land for

twenty-one years.”        Id. (citation omitted). They must demonstrate each

element by “credible, clear[,] and definitive proof.” Johnson v. Tele-Media

Co. of McKean Cnty., 90 A.3d 736, 741 (Pa. Super. 2014).

       In this case, Appellant challenges the trial court’s assessment of the first

element of adverse possession—actual possession—and specifically argues

that the trial court should have applied the higher level of proof of actual

possession applicable to “woodland.”                 While actual possession generally

requires demonstration of a claimant’s “dominion over the property[,]” actual

____________________________________________


13While the trial court in its Pa.R.A.P. 1925(a) Opinion expressed its belief
that Pa.R.A.P. 1701 or Section 5505 provided it with the authority to clarify
Conclusion No. 17, we find that it is Pa.R.Civ.P. 227.1 that provided the trial
court with this authority. Since we can affirm the trial court on any basis, this
misconception does not affect our holding.

                                           -8-
J-A22019-22



possession of “woodland” requires proof of the claimant’s residence upon or

cultivation of the land. Recreation Land Corp., 947 A.2d at 774 (citation

omitted). The determination of whether property is “woodland” is a “threshold

factual question for the trial court to decide in the first instance.” Id.

       Most important to our analysis is the definition of “woodland.”       This

Court recently defined the term “woodland” as “an area of land that trees

and bushy undergrowth cover, synonymous with a ‘forest.’” Williams

v. Taylor, 188 A.3d 447, 454 (Pa. Super. 2018)(emphasis added).14             In

adopting the definition, this Court relied on prior cases involving large tracts

of heavily forested land.

       Although the court in Williams defined “woodland” for purposes of a

prescriptive easement, the definition also applies to adverse possession, given

the similarities between the legal concepts, which both involve claimants

seeking to obtain an interest in a property by adversely possessing it. The

“chief distinction” between these two legal concepts is that adverse possession

involves the claimant’s possession of the property of the fee owner while

prescriptive easements involve the claimant’s easement-like use of the

property. Newell Rod & Gun Club, Inc. v. Bauer, 597 A.2d 667, 669 (Pa.

Super. 1991); see also Soderberg v. Weisel, 687 A.2d 839, 843 (Pa. Super.
____________________________________________


14 In Williams, this Court considered the term “woodland” in the context of a
prescriptive easement and the 1850 Unenclosed Woodland Act, 68 P.S. § 411.
This provision forbids “the acquisition of prescriptive easements through
unenclosed woodlands.” Williams, 188 A.3d at 451. For the reasons
discussed infra, the definition also applies to the acquisition of the property
itself through adverse possession.

                                           -9-
J-A22019-22



1997) (distinguishing prescriptive easements from adverse possession by

observing that “an adverse possessor acquires the land in fee, whereas the

prescriptive easement holder is only entitled to an easement-like use”). We,

therefore, conclude that the definition of “woodland” adopted for prescriptive

easements in Williams applies equally to adverse possession, given the

underlying similarities of these legal theories.

      In this case, the trial court concluded that the Contested Property was

not “woodland.”    The trial court based this conclusion on the findings that

since 1973, Appellees have “mowed, cleared brush, and removed fallen trees”

from the Contested Property and have “set up at least two storage sheds, and

maintained recreational furniture and equipment, including a swing set and

picnic table” on the Contested Property. Tr. Ct. Op., 9/29/21, at FF Nos. 12

and 13.    The trial court further found that since 1973, Appellees have

“trimmed, mowed[, and] landscaped” the Contested Property. Id. at FF No.

18.

      We agree that the trial court correctly concluded that the Contested

Property is not “woodland.”     The record supports the conclusion that the

Contested Property is not “an area of land that trees and bushy undergrowth

cover, synonymous with a ‘forest.’” Williams, 188 A.3d at 454. Rather, the

condition of the Contested Property is that of a manicured lawn that Appellants

“trimmed, mowed[, and] landscaped.” Tr. Ct. Op., 9/29/21, at FF No. 18.

                                       A.




                                     - 10 -
J-A22019-22



       Appellant specifically argues that the trial erred “because Pennsylvania

Courts have never set a minimal size requirement for unenclosed woodland

and therefore, the trial court should be reversed.”        Appellant’s Br. at 15.

Appellant premises this argument on the contention that the trial court

determined that the Contested Property was not “woodland” based solely on

the size of the property and not the characteristics of the Contested Property.

       In reaching this conclusion, Appellant is “cherry picking” the trial court’s

Findings of Fact. Notably, the court did not rely solely on the parcel’s size in

concluding that the Contested Property did not meet the definition of a

“woodland.”      Rather, the trial court emphasized the Contested Property’s

general characteristic as a manicured lawn that Appellants “trimmed, mowed[,

and] landscaped.” Tr. Ct. Op., 9/29/21, at FF No. 18.

       Moreover, while Pennsylvania courts have not imposed a minimum size

requirement for “woodland,” our research has not revealed any case

prohibiting consideration of a property’s size as one factor. Indeed, this Court

has regularly noted the acreage of a property in adverse possession cases

involving “woodlands.” See, e.g., Seven Springs Farm, Inc. v. King, 344

A.2d 641, 644-45 (Pa. Super. 1975) (observing the “considerable size” of the

32.25-acre tract).15

____________________________________________


15 Appellant relies upon Recreation Land Corp. and Piston v. Hughes, 62
A.3d 440 (Pa. Super. 2013), to support its argument that the trial court erred
in only considering the size of the Contested Property. Since the trial court
considered other factors, the premise of Appellant’s argument is erroneous



                                          - 11 -
J-A22019-22



                                               B.

       Appellant further challenges the trial court’s conclusion that the

Contested Property is not “woodland” by arguing that the trial court’s findings

support the contrary conclusion, i.e., that the Contested Property is a

“woodland.” In particular, Appellant argues that the following facts support

the conclusion that the Contested Property is “woodland”:

       1. The 900,000 square foot parcel that surrounds the Contested

          Property “is left in a naturalistic state to serve as a buffer.”

       2. Before Appellees cut down trees and made improvements to

          the Contested Property, the “condition of the disputed parcel

          was largely unimproved and left in a state wherein trees,

          shrubs and other ground cover were allowed to grow naturally.”

       3. The trial court found that the “disputed one (1) acre was a

          wooded area.”

Appellant’s Br. at 15-16 (citing Tr. Ct. Op., 9/29/21, at FF Nos. 8, 10, 19).

Appellant, however, is either ignoring the definition of “woodland” or

misconstruing the trial court’s findings.


____________________________________________


and these cases are of limited value to Appellant’s arguments. We note,
however, that the Superior Court in Recreation Land Corp. affirmed the trial
court’s determination that the disputed property was “woodland” because the
“disputed property has an extensively wooded character and is unenclosed.”
Recreation Land Corp., 947 A.2d at 774. In Piston, the Superior Court
found that Appellants waived their challenge to the trial court’s finding that
the disputed property met the definition of a “woodland,” and thus, this case
is of no precedential value. Piston, 62 A.3d at 444 (citation omitted).

                                          - 12 -
J-A22019-22



      First, there is no legal authority to support Appellant’s argument that

the land surrounding the disputed property is dispositive of whether a disputed

property meets the definition of “woodland.” In fact, the Superior Court in

Recreation Land Corp. found that the surrounding area around a disputed

parcel “is irrelevant to the issue of whether the particular disputed parcel at

issue is woodland.” Recreation Land Corp., 947 A.2d at 775 n.2. Thus, the

trial court’s characterization of the surrounding 900,000-square foot parcel as

unimproved land is irrelevant to the trial court’s determination that the

Contested Property is not “woodland.”

      Appellant further argues that because the Contested Property before

1973 was “woodland,” the trial court erred in not finding that it has not been

a “woodland” since 1973. Once again, Appellant provides no legal support for

this argument that once a property is “woodland” it is always “woodland.” The

applicable time frame to evaluate the character of the disputed property to

determine if it is “woodland” is the previous twenty-one years; not the time

period before the claimant is claiming that it adversely possessed the disputed

property.

      Appellant’s final argument misconstrues the trial court’s finding of fact.

Appellant argues that in Finding of Fact No. 19, the “trial court found that the

disputed one (1) acre was a wooded area.” Appellant’s Br. at 16(emphasis

added). Although Finding of Fact No. 19 provides that the disputed one acre

was a wooded area, the trial court also found in the same Finding of Fact that




                                     - 13 -
J-A22019-22



Appellants converted the Contested Property to be part of an owner’s yard.

Finding of Fact No. 19 provides in its entirety:

      [Appellants] possessed and maintained the disputed property as any
      reasonable owner of a wooded area that was converted to be part of
      an owner’s yard would do.

Tr. Ct. Op., 9/29/21, at FF No. 19 (emphasis added). Appellant’s argument

cherry picks the term “wooded area” and ignores the finding that Appellees

converted the Contested Property to “an owner’s yard.”

                                       C.

      Finally, Appellant analogizes the facts of this case to the facts of

Recreation Land Corp, where the Superior Court found the disputed

property to be “woodland.” Appellant’s Br. at 19. The facts in Recreation

Land Corp. are distinguishable from the facts in this case. In Recreation

Land Corp., the Superior Court found that “the disputed property has an

extensively wooded character, and is unenclosed.” 947 A.2d at 774. In this

case, the trial court found, and the record supports the finding, that the

Contested Property was a manicured and landscaped lawn.         Tr. Ct. Op.,

9/29/21, at FF Nos. 12, 13, and 18 and CL No. 18.

      The other case that Appellant relies upon is also distinguishable. In

Seven Springs Farm, Inc., 344 A.2d at 644, the Superior Court focused on

whether the claimant had “actual possession” of the disputed property, not

whether the disputed property met the definition of “woodland.” To the extent

the Superior Court referred to the disputed property as woodland, the


                                     - 14 -
J-A22019-22


character of the disputed property differed significantly from the Contested

Property. The Superior Court found that “the land was no longer cultivated

and the barbed-wire fence that had been put up along one side of the property

had gone unmaintained for 14 years and was in a bad state of disrepair with

many openings in it.” Seven Springs Farm, Inc., 344 A.2d at 644. This is

significantly different from the Contested Property whose character was that

Appellees maintained in a lawn-like state. Tr. Ct. Op., 9/29/21, at FF Nos. 12,

13, and 18 and CL No. 18.16


                                               D.

       Upon review of the record, we conclude that the record supports the

trial court’s conclusion that Contested Property was not “woodland.”       It is

beyond cavil that a property that is manicured and landscaped and maintained

in a lawn-like state is not “woodland,” because such character differs

significantly from “an area of land that trees and bushy undergrowth cover,

synonymous with a ‘forest.’” Williams, 188 A.3d at 454. Accordingly, we

conclude that the trial court did not abuse its discretion in refusing to impose

the higher standard of proof for actual possession.

                                          E.




____________________________________________


16In light of the fact that the trial court correctly found that the Contested
Property is not ”woodland,” we need not address Appellant’s arguments that
Appellees failed to meet the higher standard for ”actual possession” for
woodland.

                                          - 15 -
J-A22019-22



      Appellant’s final issue challenges the trial court’s conclusion that

Appellees’ possession of the Contested Property was visible and notorious.

Visible and notorious possession requires “conduct sufficient to place a

reasonable person on notice that his or her land is being held by the claimant

as his own.” Brennan v. Manchester Crossings, Inc., 708 A.2d 815, 818

(Pa. Super. 1998).

      Appellant asserts that Appellees’ possession was not visible and

notorious because Appellant’s view of the Contested Property was shielded by

foliage during the spring and summer months when Appellees primarily used

the property.   It posits that “if invisible use were enough to establish

possession, no owner, especially an owner of unenclosed woodland would be

safe from the claims of strangers on the owner’s property.” Appellant’s Br. at

27 (citing Seven Springs Farm, Inc., 344 A.2d at 646).

      In denying Appellant’s post-trial motion, the trial court reiterated that

Appellees kept the “land trimmed, mo[w]ed, landscaped, and have maintained

upon it[,] in a visible and open manner[,] storage buildings and recreational

equipment, including a swing set, picnic table, and sandbox.” Tr. Ct. Op.,

12/14/21, at 5 (quoting Tr. Ct. Op., 9/29/21, at FF No. 18).        The court

concluded that these actions constituted visible and notorious possession

because a reasonable person would have been on notice that Appellees were

using the Contested Property as their own.         The court observed that

Pennsylvania courts have found the maintenance of property as a lawn to be




                                    - 16 -
J-A22019-22



sufficient to demonstrate adverse possession. Id. at 4-5 (citing Brennan,

708 A.2d at 821).

       We conclude that the trial court did not abuse its discretion by finding

that Appellees’ possession was visible and notorious. The record supports the

court’s finding that Appellees’ maintenance of the nearly one-acre Contested

Property in a lawn-like state should have placed Appellant on notice,

regardless of whether the foliage in the spring and summer prevented

Appellant from witnessing Appellees actively maintaining or using the property

for recreation. Indeed, Appellant even acknowledged that in 2016 or 2017 it

became aware of Appellees’ use of the land and posted no trespassing signs.17

Accordingly, we affirm the trial court’s grant of title of the Contested Property

to Appellees.

       Judgment affirmed.




____________________________________________


17 Appellant’s Written Opening Statement, 8/24/21, at 5-6 (asserting that
Appellant posted no trespassing signs in 2016). The trial court found that the
signs were placed in 2017. Tr. Ct. Op., 9/29/21, at FF No. 16. This distinction
is not relevant to the issues at bar.

                                          - 17 -
J-A22019-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/7/2022




                          - 18 -